MEMORANDUM **
Sara Bargas-Martinez and Margarito Roman-Rios, natives and citizens of Mexico, petition for review of the Board of Immigration Appeals’ (“Board”) denial of their motion to reopen removal proceedings. We have jurisdiction pursuant to 8 U.S.C. § 1252.
The Board considered the evidence petitioners submitted concerning their sons’ newly diagnosed psychological conditions and acted within its broad discretion in determining that the evidence was insufficient to warrant reopening. See Singh v. INS, 295 F.3d 1037, 1039 (9th Cir.2002) (The BIA’s denial of a motion to reopen shall be reversed only if it is “arbitrary, irrational or contrary to law.”). Petitioners’ contention that the Board deprived them of due process by failing to consider the evidence cumulatively is not supported by the record.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.